In an action for a declaratory judgment, plaintiffs appeal from an order of the Supreme Court, Orange County, entered August 9, 1965, which granted defendants’ separate motions to dismiss the amended complaint. Order affirmed, without costs. Plaintiffs, as taxpayers, seek a declaratory judgment and injunction with respect to certain violations of an order of the Water Resources Commission of the Department of Conservation. In our opinion, the court should not initially assume jurisdiction over the factual issues presented in the ease at bar, which require the special knowledge, experience, informed judgment and service of the Water Resources Commission and an interpretation of its own directives (Far East Conference v. United States, 342 U. S. 570). We are also of the opinion that the interests of justice and the promotion of proper relationships between the courts and administrative agencies would best be served if plaintiffs were initially relegated to a determination by the commission of the matter of the alleged violations of the commission’s order and to such remedial.and enforcement facilities as may be available to the commission, subject, however, to such judicial review and proceedings as any of the participants may thereafter be advised to initiate.
Beldoek, P. J., Ughetta, Brennan, Hopkins and Benjamin, JJ., concur.